DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-8 are pending. 


Claim Rejections - 35 USC § 103

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi et al. (US 2004/0220337) in view of Horiguchi et al. (JP 2013-133374). 
	The machine translation of JP 2013-133374, herein Horiguchi, is used as evidence of its content. 
Regarding claim 1: Tsutsumi is directed to a polyphenylene sulfide resin composition for extrusion molding comprising:

	(B) a glycidyl group containing copolymer comprising α-olefin and α, β-glycidyl ester as a copolymerization component ([0115]-[0118] Tsutsumi) 
	(C)  a copolymerization component comprising ethylene and an α-olefin having 3 to 16 carbon atoms ([0123] Tsutsumi)
	(D) a filler including glass fibers ([0142] Tsutsumi)
	(E) Tsutsumi doesn’t specifically mention a polyethylene component, although a releasing agent and/or lubricant additives are disclosed, in an amount of 10 parts or less per 100 parts PPS resin. 
	Horiguchi is directed to a polyphenylene sulfide resin composition useful for making extruded moldings. Suitable mold release agents or lubricants include polyethylene additive (C-1) exemplified in the working examples (p. 14 1st paragraph Horiguchi). The compositions are used specifically for making motor parts (p. 1 Horiguchi). 
One skilled in the art would have been motivated to have selected a polyethylene additive as the lubricant or release agent of choice in Tsutsumi since both Tsutsumi and Horiguchi are directed to making extruded automobile parts, wherein a polyethylene lubricant/ releasing agent is utilized in the working examples of Horiguchi to produce a molded article having excellent heat resistance, chemical resistance, hot water 
Tsutsumi teaches the working examples comprise 70-75 parts by weight (A), 5-10 parts by weight (B) as b-1, 10-15 parts (C) as (b-2) (see Table 1 and lines 1-2, 45 in the second part of Table 1). It follows that a composition comprising, for example, 100 parts (A), 10 parts (B) and 15 parts (C) falls within the scope of both Tsutsumi and the present invention. 
Tsutsumi doesn’t mention any specific amount of glass fiber filler, and glass fibers are listed amount a list of suitable fillers.  
Horiguchi teaches the composition comprises a glass fiber filler exemplified in the working examples as component B-1 used in amount of 45 and 28 parts per 100 parts PPS in Examples 2 and 4 respectively. One skilled in the art would have selected this amount of glass fiber filler in Tsutsumi for mechanical strength and mold flowability properties (p. 9 Horiguchi) and also because Tsutsumi provides little guidance as to any specific amount and type of filler, despite listing suitable fillers include glass fibers at [0142] of Tsutsumi. Therefore, it would have been obvious to one skilled in the art at the 
Regarding claim 2: The polyphenylene sulfide comprises A-1 and A-2 and a weight ratio of the two is 5-90 parts A-2 per 100 parts A-1 ([0109] Tsutsumi). It follows that a weight ratio of within the scope of claim 2, e.g. a 50/50 weight ratio is well within the scope of both Tsutsumi and the present invention. 
The A-1 is a polyphenylene sulfide resin having a melt flow of from 90 g / 10 min to 350 g / 10 min measured at 315.5 C and 5 kg ([0049] Tsutsumi).
The A-2 is a polyphenylene sulfide resin having a melt flow rate of preferably 60-700 g / 10 min measured at 315.5 C and 5 kg ([0049] Tsutsumi).
While a specific composition comprising the aforementioned components in a single composition is not specifically mentioned, [A]a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
In the present case, one skilled in the art would have been motivated to have selected a composition within the scope of claim 2 since such a composition is easily selected, e.g. A-1 having a MFR of 150 g / 10 min and A-2 having a MFR of 300 g / 10 min, in a weight ratio within the scope of claim 2, since the weight ratio amounts and MFR values are squarely within the ranges taught by Tsutsumi. Therefore, it would have been obvious to have selected a composition within the scope of claim 2.
Regarding claim 3: The polyethylene comprises a polyethylene having a melt flow rate of 0.04 g / 10 measured by ASTM D1238 (equivalent to measured at 190 °C and 2.16 kg). 
Regarding claim 4: An extruded product is disclosed throughout Tsutsumi).
Regarding claim 5: The molded article of Tsutsumi of a fuel tank has an outer diameter 400 mm wide and 600 mm deep ([0177] and Figures 1A, 1B, 2A Tsutsumi) (equivalent to an extruded product having an average outer diameter of 50 mm or more.  
Regarding claim 6: Tsutsumi discloses a releasing agent and/or lubricant additives are disclosed, preferably added in an amount of less than 10 parts per 100 parts PPS resin. 
Regarding claim 7: Tsutsumi discloses a releasing agent and/or lubricant additives are disclosed, preferably added in an amount of less than 10 parts per 100 parts PPS resin. The polyethylene comprises a polyethylene having a melt flow rate of 0.04 g / 10 measured by ASTM D1238 (equivalent to measured at 190 °C and 2.16 kg).
Regarding claim 8: The polyethylene is a high density polyethylene (p. 14 Noriguchi). 



Response to Arguments

Applicant's arguments filed 1/7/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 5-6 Remarks) it is clear from Tsutsumi merely provides a variety of additives may be added in an amount of at most 10% by weight, and fails to disclose or suggest (E) is employed in amount of 1.5 to 4 parts by weight. 
This argument is not found persuasive since Tsutsumi mentions the additives can be added in an amount up to 10% by weight. While an amount of 1% by weight or less is preferred,  "[I]n a section 103 inquiry, 'the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.'" Merck & Co., Inc. v. Biocraft Laboratories, Inc. 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750 (C.C.P.A. 1976)).

The polyethylene in the present application acts as an extrusion process stabilizer, not a lubricant and the amount required is greater than that of a lubricant.
This argument is not found persuasive since “it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993). In the present case, many additives have dual functions. Further, given that the same additive is used in both the prior art as well as the present invention, one skilled in the art would expect to behave as both a lubricant and a stabilizer. 

Applicant argues (p. 7 Remarks) Horiguchi describes an additive, although it is used in an amount of 0.6-0.7 parts by weight in the Examples, which is much lower than the claimed amount of 1.5 to 4 parts by weight. 
This argument is not found persuasive since other amounts can be used. In other words, amounts within the scope of Horiguchi include amounts outside those used in the working examples. Further, Tsutsumi discloses an amount of releasing agent and/or lubricant additives are preferably added in an amount of not more than 10 parts per 100 parts PPS resin ([0140] Tsutsumi).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.